Citation Nr: 1104954	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-24 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a 
concussion to include memory moss.

4.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to January 
1987, from May 2004 to October 2004 and from May 2009 to June 
2010.  He also served in the National Guard and Reserves.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in St. Petersburg, 
Florida, which in pertinent part, denied the Veteran's requests 
to reopen his claims for service connection for a bilateral knee 
disorder, headaches, residuals of a concussion and a left foot 
disorder.

The Veteran testified before the undersigned at a June 2008 
hearing at the RO (Travel Board hearing).  A transcript has been 
associated with the claims file.

A December 2008 Board decision, in pertinent part, reopened the 
instant claims for service connection for a bilateral knee 
disability, headaches, and residuals of a head injury to include 
memory loss, and denied the claims on the merits.  The decision 
also denied entitlement to service connection for a left foot 
disability.  The Veteran appealed these denials to the Court of 
Appeals for Veterans Claims (Court).  In accordance with a 
January 2010 joint motion for remand (JMR) the United States 
Court of Appeals for Veteran's Claims vacated the December 2008 
Board decision as to the instant claims only and remanded them to 
the Board for further development.

The Board's December 2008 decision also decided appeals with 
regard to 13 other issues that were not appealed to the Court and 
are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.



REMAND

The January 2010 JMR indicated that the Board's reliance on a 
March 2005 VA examination and a March 2006 addendum to that 
examination to deny the instant claims was error.  The VA 
examiner, after performing the examination and reviewing the 
Veteran's claims file, had opined that he was unable to offer an 
opinion regarding the etiology of the instant claims without 
resorting to speculation.  The parties to the JMR agreed that the 
VA examiner had failed to offer a sufficient rationale and 
explanation for this opinion.

When an examiner reports that he or she is unable to offer an 
opinion without resort to speculation, the opinion is inadequate 
unless the examiner offers a rationale for the inability to offer 
an opinion and reports whether there is additional information 
that would permit the opinion to be made, or whether the 
inability is the result of limits to current medical knowledge.  
Jones v. Shinseki, 23 Vet. App. 382 (2010).  A new VA examination 
is required to comply with the terms of the January 2010 JMR.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with a VA examination to ascertain the 
etiology of any current knee or left foot 
disability.  The claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner.   The examiner 
should acknowledge that the claims file was 
reviewed.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, and the 
Veteran's reports, the examiner should 
identify any current bilateral knee and/or 
left foot disability found on examination or 
shown at any time during the appeal period.  
The examiner should render an opinion, as to 
whether it is at least as likely as not (50 
percent or greater probability) that any knee 
or left foot disability is the result of 
disease or injury during the Veteran's 
service.  

The examiner should set forth the 
complete rationale for any opinion 
expressed and conclusion reached.  If 
any opinion cannot be given without 
resort to speculation, the examiner must 
provide a reason why this is so, and 
must state whether there is additional 
evidence or information that would 
permit the necessary opinion to be made; 
or whether the inability to provide the 
necessary opinion is the result of the 
limits of current medical knowledge.

The examiner is advised that the Veteran is 
competent to report injuries and the history 
of his symptoms.  His reports must be 
considered and if they are discounted by the 
examiner, the examiner should provide a 
rationale for doing so.

2.  The RO/AMC should provide the Veteran 
with a VA examination to ascertain the 
etiology of any headache disorder; and 
concussion residuals, including memory loss.  

The claims file, to include a complete copy 
of the REMAND, must be made available to the 
examiner.   The examiner should acknowledge 
that the claims file was reviewed.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, and the 
Veteran's reports, the examiner should 
identify any current bilateral knee and/or 
left foot disability found on examination or 
shown at any time during the appeal period.  
The examiner should render an opinion, as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has a headache disorder or residuals 
of a concussion, including memory loss,  as 
the result of disease or injury during the 
Veteran's service.  

The examiner should set forth the 
complete rationale for any opinion 
expressed and conclusion reached.  If 
any opinion cannot be given without 
resort to speculation, the examiner must 
provide a reason why this is so, and 
must state whether there is additional 
evidence or information that would 
permit the necessary opinion to be made; 
or whether the inability to provide the 
necessary opinion is the result of the 
limits of current medical knowledge.

The examiner is advised that the Veteran is 
competent to report injuries and the history 
of his symptoms.  His reports must be 
considered and if they are discounted by the 
examiner, the examiner should provide a 
rationale for doing so.

3.  The RO/AMC should review the examination 
reports to ensure that they contain all 
information and opinions requested in this 
remand and that any recommended additional 
examination and testing has been conducted.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


